United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 11-3810
                       ___________________________

                               Guy Clayton Barnes

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Arkansas Department of Correction; Danny Burl, originally sued as Burls; John
  Belken, originally sued as Belkens; James Bell, originally sued as J.W. Bell;
                     Theaster Petty, originally sued as Pettie

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Arkansas - Helena
                                 ____________

                             Submitted: July 24, 2012
                              Filed: August 16, 2012
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.
       Inmate Guy Clayton Barnes appeals from the order of the District Court1
dismissing his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies.
Upon de novo review, we conclude that dismissal without prejudice was warranted.
See Hammett v. Cofield, 681 F.3d 945, 946 (8th Cir. 2012) (per curiam) (standard of
review). It is clear from the record that Barnes’s grievance appeal was not decided
on the merits but was denied because it was untimely. Cf. id. at 947 (adopting the
position “that the PLRA’s exhaustion requirement is satisfied if prison officials
decide a procedurally flawed grievance on the merits”). And while inmates cannot
be held to exhaustion requirements when prison officials keep them from pursuing
their administrative remedies, see Miller v. Norris, 247 F.3d 736, 740 (8th Cir. 2001),
Barnes fell short of showing that such remedies were made unavailable to him. We
affirm the District Court, and we deny Barnes’s pending motions for default
judgment.
                        ______________________________




      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-